Citation Nr: 1146847	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-20 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In December 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development and it now returns for further appellate review.


FINDING OF FACT

Bilateral hearing loss was noted upon the Veteran's entry into active duty and was aggravated by his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral hearing loss herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 


Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2011). 

If the disorder was not noted upon entry, the presumption of sound may be rebutted condition by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition. 

Additionally, when considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, have worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b). VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

As an initial matter, service personnel records in the Veteran's claims file verify his status as a combat Veteran, specifically his receipt of the Combat Infantryman Badge (CIB).  The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments and status as a combat Veteran.  In giving due consideration to the circumstances, conditions, or hardships of his combat service, noise exposure is acknowledged under 38 U.S.C.A. 
§ 1154(b).

Service treatment records reflect bilateral hearing loss for VA purposes at the time of the Veteran's entrance.  Specifically, a June 1968 pre-induction audiogram included in the service enlistment examination report noted a finding of bilateral high frequency loss as well as listed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 5 
5
10 
0
45 
LEFT
15
10 
15 
15
45

The Veteran's October 1970 service separation examination report noted that there were no diseases or defects in his ears, listing each ear as 15/15 for whispered voice.

In his August 2006 claim, the Veteran asserted that his hearing impairment began after discharge from service. 

In an August 2007 VA audiological examination report, the Veteran complained of bilateral hearing loss and difficulty understanding speech since he was exposed to intense artillery noise while in service.  Pure tone thresholds, in decibels, were listed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
35
60
75
LEFT
20
25
40
65
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  The examiner, a VA audiologist, diagnosed bilateral mild to severe sensorineural hearing loss.

VA treatment records dated from 1996 to 2011 show findings of bilateral hearing loss.  In June 2005, the Veteran was noted to be treated for sensorineural hearing loss of combined types.  It was indicated that he could hear a wristwatch in both ears in a September 2006 treatment note. 

In an August 2011 VA audiological examination report, the Veteran complained of hearing loss worse with background noise.  He reported military noise exposure from mortars.  Occupational noise exposure was reported as employment as a tinsmith worker for several years.  He denied recreational noise exposure.  Pure tone thresholds, in decibels, were listed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
45
70
75
LEFT
25
20
45
70
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  After reviewing the claims file and examining the Veteran, the examiner, a VA audiologist, diagnosed bilateral sensorineural hearing loss, moderate to severe.  

The examiner noted that it was well known that prolongated exposure to short duration high intensity noise levels of military type could cause damage to inner ear structures.  He indicated that the Veteran presented a high frequency hearing loss, particularly on the left ear, during the pre-induction examination; however, the separation examination was performed as whisper test and, therefore, no frequency specific hearing loss could be observed.  The examiner further noted that the Veteran presented a history of occupational noise exposure and other factors such as the normal aging process must also be considered.  Therefore, he concluded, it was his medical opinion that the Veteran's pre-existing hearing loss disability noted on the June 1968 pre-induction examination was at least as likely as not aggravated by his active military service. 

The evidence of record, including the June 1968 pre-induction service examination report clearly noted the existence of bilateral hearing loss.  A contemporaneous audiology examination supported this conclusion by identifying bilateral hearing loss as per 38 C.F.R. § 3.385.  Thus, the Board concludes that his bilateral hearing loss was noted when he was examined, accepted, and enrolled for service.  Therefore, the provisions of 38 C.F.R. § 3.304(b) do not apply.

Here, the Board finds that the evidence of record supports a finding that the pre-existing bilateral hearing loss increased in severity during service.  While the VA audiologist noted that the Veteran presented with a history of occupational noise exposure, and that other factors like the normal aging process must also be considered, he specifically opined that the Veteran's pre-existing hearing loss disability was at least as likely as not aggravated by his active military service in his August 2011 opinion.  He further highlighted that it was well known that prolonged exposure to short duration high intensity noise levels of military type could cause damage to inner ear structures.  He also acknowledged that no frequency specific hearing loss could be observed in the separation examination, as only a whisper test was performed.  

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise with regard to this claim.  Therefore, with application of the benefit of the doubt doctrine, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


